ACCEPTED
                                                                                        01-15-00239-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   7/27/2015 6:40:52 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 01-15-00239-CR

OSCAR RENE RIVERA                             §   IN THE FIRST DISTRICT
                                                                  FILED IN
                                                                1st COURT OF APPEALS
                                              §                     HOUSTON, TEXAS
VS.                                           §   COURT OF     APPEALS
                                                                7/27/2015 6:40:52 PM
                                              §                 CHRISTOPHER A. PRINE
THE STATE OF TEXAS                            §   OF TEXAS              Clerk


      MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT OF APPEALS:

      COMES NOW Oscar Rene Rivera, Appellant, by and though his

undersigned attorney of record, and files this Motion to Extend Time to File

Appellant’s brief herein, and as sufficient cause therefore shows the following

facts within the personal knowledge of Appellant’s attorney:

                                        I.

      Appellant was indicted for the felony offense of Indecency With a Child.

Appellant pled not guilty and proceeded to trial. The trial jury found Appellant

guilty and sentenced him to 10 years on community supervision. Appellant filed

timely written notice of appeal.

                                        II.

      On June 30, 2015, Appellant’s attorney received notice from this Honorable

Court of Appeals that Appellant’s motion to extend time to file Appellant’s brief

had been granted, making Appellant’s brief due on or before July 27, 2015.


                                        1
                                           III.

      Appellant’s attorney hereby requests that the due date for Appellant’s brief

be extended by a period of 30 days until August 26, 2015. This is Appellant’s third

request for an extension in this matter.

                                           IV.

      The facts relied upon to reasonably explain the need for the requested

extension are as follows:

      Appellant’s attorney is a solo practitioner who had a full schedule of court

appearances on numerous pending felony cases since June 30, 2015. In addition,

during this same period Appellant’s attorney was involved in pre-trial preparations

in five pending felony trial cases, four of which were set for jury trial the week of

July 6, 2015. Further, Appellant’s attorney was involved in reviewing records and

researching points of error in nine other pending direct appeals, including three

with briefs filed the week of July 6, 2015.



      Given the foregoing facts, Appellant’s attorney did not have adequate time

available to properly review the appellate record, fully research potential points of

error, and draft and file an appropriate appellate brief on Appellant’s behalf by the

current due date of July 27, 2015.


                                            2
      WHEREFORE, ALL PREMISES CONSIDERED, Appellant prays that this

Honorable Court of Appeals will grant this motion and extend the time to file

Appellant’s brief for a period of 30 days to August 26, 2015.

                                             Respectfully Submitted,

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)




                                         3
                         CERTIFICATE OF SERVICE

      I certify that I served the foregoing motion on the District Attorney of Harris

County, Texas, by sending a copy to Mr. Alan Curry, Chief of the Appellate

Division, Harris County District Attorney’s Office, via electronic service to

curry_alan@dao.hctx.net on July 27, 2015.

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)

                      CERTIFICATE OF COMPLIANCE

      Pursuant to the provisions of Rule 9(i)(3) of the Texas Rules of Appellate

Procedure I certify that this document contains 531 words.

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)


                                         4